         Case 4:17-cv-01268-JST Document 761 Filed 06/09/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

Case No: 4:17-cv-01268-JST
Case Name: Liveperson, Inc. v. [24]7.ai, Inc.

            MINUTE ORDER, TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                        PLAINTIFF ATTORNEY:                 DEFENSE ATTORNEY:
 Jon S. Tigar                  Michael De Vries                    Darin Snyder
                               Sharre Lotfollahi                   Luann Simmons
                               Adam Alper                          William Bose
                               Sierra Elizabeth                    Patrick Nack-Lehman
                                                                   Geoff Yost

 TRIAL DATE:                   REPORTERS:                          CLERK:
 June 9, 2021                  Raynee Mercado                      Mauriona Lee
 Time in Court: 5 hours
 33 minutes

 PLF DEF TIME
 NO. NO. OFFERED              ID   ADM DESCRIPTION
         8:02 am                       Court reconvened all parties and counsel are
                                       present. Matters discussed outside of the
                                       presence of the jury.
                8:20 am                Court is in recess.
                8:33 am                     Re-direct examination of witness Andrew Chang
                                            by Ms. Drummond Hansen begins.
                8:36 am                     Witness excused.
                8:37 am                     Deposition testimony of Lubov Shafir begins.
                8:48 am                     Deposition testimony of Lubov Shafir ends.
        1091 8:49 am          X    X        Stipulated introduction of deposition read into
                                            record. Defendant’s exhibit 1091 identified and
                                            admitted.
                8:49 am                     Deposition testimony of Dustin Dean begins.
                8:58 am                     Deposition testimony of Dustin Dean ends.
                9:00 am                     Witness Robert Camacho called via Zoom and
                                            sworn for testimony. The Court addresses the jury
                                            regarding Zoom testimony.
                9:02 am                     Direct examination of witness Robert Camacho
                                            by Mr. Yost begins.
                10:02 am                    Jury excused.
                10:03 am                    Matters discussed outside of the presence of the
                                            jury.
      Case 4:17-cv-01268-JST Document 761 Filed 06/09/21 Page 2 of 3




           10:05 am              Court is in recess.
           10:20 am              Court is reconvened.
           10:21 am              Direct examination of witness Robert Camacho
                                 by Mr. Yost resumes.
           10:31 am              Direct examination of witness Robert Camacho
                                 by Mr. Yost ends.
           10:33 am              Cross examination of witness Robert Camacho by
                                 Mr. Alper begins.
640        10:46 am   X   X      24/7 internal email dated 7/19/2012
154        10:55 am   X   X      24/7 internal email with Optus Solution document
                                 attached dated 8/28/2012
           11:20 am              Re-direct examination of witness Robert Camacho
                                 by Mr. Yost begins.
           11:27 am              Re-direct examination of witness Robert Camacho
                                 by Mr. Yost ends.
           11:28 am              Re-cross examination of witness Robert Camacho
                                 by Mr. Alper begins.
           11:32 am              Witness excused.
      1035 11:34 am   X   X      Stipulated introduction of deposition read into
      1079                       record Defendant’s exhibits 1035, 1079 identified
                                 and admitted
           11:34 am              Deposition testimony of Ran Almog begins.
           11:56 am              Deposition testimony of Ran Almog ends.
           11:57 am              Jury excused.
           11:57 am              Court is in recess.
           12:15 pm              Court is reconvened. Jury is present.
           12:16 pm   X   X      Stipulated introduction of deposition read into
                                 record Defendant’s exhibits 154, 472, 1082
                                 identified and admitted
           12:17 pm              Deposition testimony of Pradeep Kichannagari
                                 begins.
           12:31 pm              Deposition testimony of Pradeep Kichannagari
                                 ends.
           12:31 pm              Deposition testimony of Ian Harris begins.
           12:39 pm              Deposition testimony of Ian Harris ends.
           12:41pm               Witness Nidhin Varghese called to the stand and
                                 sworn for testimony.
           12:42 pm              Direct examination by Ms. Simmons begins.
      1015 1:02 pm    X   X      24/7 to Sears email dated 8/12/2010
174        1:06 pm    X   X      24/7 to Sears email dated 4/2011
      1110 1:25 pm    X   X      24/7 to Sears email dated 7/2013
      Case 4:17-cv-01268-JST Document 761 Filed 06/09/21 Page 3 of 3




326       1:26 pm     X   X      Excel spreadsheet
          1:29 pm                Direct examination by Ms. Simmons ends. Witness
                                 excused for the day.
          1:29 pm                Jury excused.
          1:30 pm                Matters discussed outside the presence of the jury.
          1:33 pm                Court is in recess.
